DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020-10-15 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

In ¶0069 numeral 340 is cited but not shown in the drawings- also electrode pattern (“A” or “B”) of the electrode layers may become the first electrode pattern and the other of electrode pattern may become the second electron pattern not shown in the drawings.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Transferring the multi-layered nanowires to a plurality of layers” must be shown or the feature(s) canceled from the independent claims. Also, “interdigitated and insulated electrodes” in claims 9 and 16 must be shown or the feature(s) canceled from the claims.
In addition, the drawings are objected because of minor informalities:
Solid black shading areas are not permitted, except when used to represent bar graphs or color, see MPEP 601.01, and Patent Rules (§ 1.81-§1.85).
All Figures are hazy/blurry without clean lines (37 C.F.R. 1.84(l); and the text/graphical representations in Figures 4, 6, and 7A-9 are too small (37 C.F.R. 1.84(p)(3).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 10, 11, and 17 are citing “transferring the multi-layered nanowires to a plurality of layers”.  In light of the specification the Examiner understands the multi-layered are transferred to the target substrate, however, by the claim language it is not clear if it means if the multi-layered nanowires are different than a plurality of layers or it means there are already a plurality of layers on the target substrate and the multi layered nanowires are transferred to those layers that rendering the independent claims indefinite.

Claims 2 and 7 are indefinite. The term “soft” in claims 2 and 7 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. and it is unclear what materials would be deemed soft and which materials would not.   

Claims 7 and 14 recite “continuous printing” and it is not clear what continuous means? How printing is defined as not continuous versus continuous printing? Is there any time intervals and for shorter time intervals it considered continuous? If yes what is that limit and if there is not time interval how continuous is more limiting the claim?
Remaining Claims are rejected because of their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11, and 17 rejected under 35 U.S.C. 103 as being unpatentable over the prior art of record “Park”, KR 20130137441 A in view of “Park2”, US 20160104839 A1 and “Kim”, US 20150137836 A1.

Regarding independent claim 1

Park in e.g., Figs.7 and 12 discloses a method of manufacturing a multimodal sensor using a three-dimensional nanostructure, the method comprising:
forming multi-layered nanowires (e.g., Fig.7: multi-layered nanowire 120 with layers 130 on the top and lower surface 120 or Fig.12 the pattern ,for example, resin, 310, on the substrate on the first nanowire 320 is deposited after the second material on the nanowires 330 are coated also claim 1: the at least one nanowire core) including a multifunctional material (130 and 120- multifunctional material such as TiO2 and Ag or silver); wherein each of the multi-layered nanowires is formed by sequentially depositing the second functional material (Fig.7 130), the first functional material(120), and the second functional material (130) on each of base patterns, which are formed on a base substrate (100).
Park fails to disclose:
1) transferring the multi-layered nanowires including both a first functional material and a second functional material simultaneously to a plurality of layers on a target substrate to form the three-dimensional nanostructure;
2) heat-treating the three-dimensional nanostructure; and
forming electrode layers including a first electrode pattern and a second electrode pattern which are formed on both sides of the heat-treated three-dimensional nanostructure, respectively, to form the multimodal sensor.
Regarding limitation 1)
Park2 in e.g., Fig. 19a-19d and ¶0089 teaches transferring the nanowires (110) to a plurality of layers on a target substrate (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park2‘s transferring method to transferring Park’s multi-layered nanowires including both a first functional material and a second functional material simultaneously to a plurality of layers on a target substrate to form the three-dimensional nanostructure. One of ordinary skill in the art would know bringing advantages such as the capability of printing technique to fabricate nanowire films on both rigid and flexible substrates, and capability of patterned transfer and use it for a more efficient mass production of three-dimensional nanowire-based sensors.
Regarding limitation 2)
Kim in e.g., Fig.5 teaches a method of manufacturing a sensor using a three-dimensional nanostructure, the method comprising:
forming nanowires (300) including a multifunctional material (e.g., TiO2 or SnO2);
heat-treating (e.g., ¶0039,¶0050)the three-dimensional nanostructure (e.g., ¶0089¶0091); and
forming electrode layers (200) including a first electrode pattern (e.g., ¶0070) and a second electrode pattern (electrode 400 and e.g., ¶0077 or ¶0082¶0084) which are formed on both sides of the heat-treated three-dimensional nanostructure (300), respectively, to form the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treat the three-dimensional nanostructure and forming electrode patterns as taught by Kim for Park’s sensor modified by Park2. One of ordinary skill in the art would know performing heat treatment causes the gas sensing layer makes ohmic contact to the first and second electrodes (Kim-¶0039) and use it for a more reliable and durable manufacturing of gas sensors (Kim-¶0050).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Kim’s electrode layers including a first electrode pattern and a second electrode pattern which are formed on both sides of Park’s nanostructure. One of ordinary skill in the art would know electrodes are well known means to measure electric signals from sensors and can be designed in different configurations that have proper contact with sensing material and increasing working voltage.

Regarding claim 8 which depends on claim 1

Park fails to disclose wherein the heat-treating includes heat-treating the three-dimensional nanostructure at a temperature of 500 degrees or more in a heat-treated air atmosphere.
Kim in ¶0038-¶0039 teaches the heat-treating includes heat-treating the three-dimensional nanostructure at a temperature of 500 degrees or more in a heat-treated air atmosphere.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s high temperatures for Park’s heat treating of nanostructure. the art would know performing heat treatment in the ranges 200 to 1000 oC causes the gas sensing layer makes ohmic contact to the first and second electrodes (Kim-¶0039) and use it for a more reliable and durable manufacturing of gas sensors (Kim-¶0050).

Regarding independent claim 11

Park in e.g., Figs. 7 and 12 discloses a target substrate; multi-layered nanowires each including a first functional material and a second functional material simultaneously to a plurality of layers. wherein each multi-layered nanowire includes the second functional material, the first functional material, and the second functional material, which are sequentially deposited on each of base patterns formed on a base substrate.
Park fails to disclose:
a heat-treated three-dimensional nanostructure;
three-dimensional nanostructure formed on the target substrate by transferring multi-layered nanowires each including a first functional material and a second functional material simultaneously to a plurality of layers; and
electrode layers including a first electrode pattern and a second electrode pattern, which are formed on both sides of the three-dimensional nanostructure.

Regarding limitations 1 and 3
Kim in e.g., Fig. 5 teaches a heat-treated (e.g., ¶0039,¶0050) three-dimensional nanostructure (e.g., ¶0089¶0091300 with multifunctional material e.g., TiO2 or SnO2). Kim also teaches electrode layers (200) including a first electrode pattern and a second electrode pattern, which are formed on both sides of the three-dimensional nanostructure a first electrode pattern (e.g., ¶0070)and a second electrode pattern (electrode 400 and e.g., ¶0077 or ¶0082¶0084) which are formed on both sides of the heat-treated three-dimensional nanostructure (300).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treating three-dimensional nanostructure as taught by Kim for Park’s sensor modified by Park2. One of ordinary skill in the art would know performing heat treatment causes the gas sensing layer makes ohmic contact to the first and second electrodes (Kim-¶0039) and use it for a more reliable and durable manufacturing of gas sensors (Kim-¶0050). Also electrodes are well known means to measure electric signals from sensors and can be designed in different configurations that have proper contact with sensing material.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Kim’s electrode patterns for Park’s nanostructure. One of ordinary skill in the art would know electrodes are well known means to measure electric signals from sensors and can be designed in different configurations that have proper contact with sensing material and increasing working voltage.

Regarding limitation 2)
Park2 in e.g., Fig. 19a-19d and ¶0089 teaches three-dimensional nanostructure (110) formed on the target substrate (10) by transferring nanowires to a plurality of layers (110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park2‘s transferring method to transferring Park’s multi-layered nanowires including both a first functional material and a second functional material simultaneously to a plurality of layers on a target substrate to form the three-dimensional nanostructure. One of ordinary skill in the art would know bringing advantages such as the capability of printing technique to fabricate nanowire films on both rigid and flexible substrates, and capability of patterned transfer and use it for a more efficient mass production of three-dimensional nanowire-based sensors.

Regarding independent claim 17

Park in e.g., Figs.7 and 12 discloses a multimodal sensor using a three-dimensional nanostructure, the sensor comprising:
a target substrate (100);
nanowires (200) formed on the target substrate (100) and including a first layer (120) formed with a plasmonic metal material (e.g. Ag), a second layer formed with a metal oxide material (e.g. TiO2) on the first layer, and a third layer formed with the plasmonic metal material (Ag-130) on the second layer (120);
	Park fails to disclose a three-dimensional nanostructure formed by 1)  transferring the multi-layered nanowires to a plurality of layers; and 2)  electrode layers formed at opposite ends of the three-dimensional nanostructure.
Regarding limitation 1)
Park2 in e.g., Fig. 19a-19d and ¶0089 teaches  transferring the nanowires (110) to a plurality of layers on a target substrate (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park2‘s transferring method to transferring Park’s multi-layered nanowires including both a first functional material and a second functional material simultaneously to a plurality of layers on a target substrate to form the three-dimensional nanostructure. One of ordinary skill in the art would know bringing advantages such as the capability of printing technique to fabricate nanowire films on both rigid and flexible substrates, and capability of patterned transfer and use it for a more efficient mass production of three-dimensional nanowire based sensors.
Regarding limitation 2)
Kim in e.g., Fig.5 teaches a method of manufacturing a sensor using a three-dimensional nanostructure, the method comprising:
forming nanowires (300) including a multifunctional material (e.g., TiO2 or SnO2);
forming electrode layers (200) including a first electrode pattern (e.g., ¶0070) and a second electrode pattern (electrode 400 and e.g., ¶0077 or ¶0082¶0084) which are formed on both sides of the heat-treated three-dimensional nanostructure (300), respectively, to form the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form electrode layers formed at opposite ends of the three-dimensional nanostructure as taught by Kim for Park’s sensor modified by Park2. One of ordinary skill in the art would know electrodes are well known means to measure electric signals from sensors and can be designed in different configurations that have proper contact with sensing material.
Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over “Park “Park2”, and “Kim” as applied to claim 1 above, and further in view of “KIM2”, US 20140007936 A1.

Regarding claim 2 which depends on claim 1

Park discloses the forming of the nanowires includes depositing the second functional material having properties different from the first functional material on the first functional material to form the nanowires.
Park cites patterns can be formed by different methods in the prior art but fails to explicitly disclose one of these methods that is disclose the forming of the nanowires includes: applying a soft material on a master substrate where a plurality of master patterns is formed; separating the soft material from the master substrate using an adhesive film and forming the base substrate, which includes the base patterns each having a reverse shape of each of the master patterns;
Park2 in e.g., Fig. 19a-19d teaches: applying a soft material (2) on a master substrate (1) separating the soft material (2) from the master substrate (1) using an adhesive film (¶0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply soft material on a master substrate using an adhesive as taught by Park2 for Park’s patterns. One of ordinary skill in the art would know there are plenty of methods to form nanowire patterns and use any of them depends on the efficiency and cost of a manufacturing method.
KIM2 teaches many different methods for producing patterns nanowire and in ¶0077 teaches using soft sticky material such as PMMA to replicate a master patterns.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replicate a master pattern using PMMA and adhesive materials and form Park’s nanowires pattern. One of ordinary skill in the art would know there are plenty of methods to form nanowire patterns and use any of them depends on the efficiency and cost of a manufacturing method.
 
Regarding claim 3 which depends on claim 2

Park further discloses the forming of the nanowires includes forming the nanowires each having a multi-layered structure where the second functional material (130-such as Ag) is deposited on an upper end and lower end of the first functional material (120- such as TiO2), respectively.



Regarding claim 4 which depends on claim 2

Park further discloses wherein the forming of the three-dimensional nanostructure includes contacting the base substrate provided with the first functional material (130) and the second functional material (120) to the substrate.
Park fails to disclose transferring the nanowires to the target substrate.
Park2 teaches transferring the nanowires to the target substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transferring Park’s nanowires to the target substrate as taught by Park2. One of ordinary skill in the art would know it is a well-known printing technique in transferring and fabricating nanostructures.
Claims 5-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Park“, “Park2”, “Kim” , Kim2 and park2 as applied to claim 2 above, and further in view of “Gao”, US 20190041370 A1.

Regarding claim 5 which depends on claim 4

Park discloses wherein the forming of the three-dimensional nanostructure includes transferring the multi-layered nanowires each including the first functional material (120-TiO2) having an electric response and the second functional material (130- Ag) onto the target substrate to form the three-dimensional nanostructure.
Park fails to disclose the first functional material having an electric response and the second functional material having an optical response onto the target substrate to form the three-dimensional nanostructure.
Gao at least in abstract and ¶0049 teaches using functional material metal oxide based nanowires incorporated into the optical sensing platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s multifunctional multi layers to produce optical response as taught by Gao. One of ordinary skill in the art would know Incorporation of functional nanoparticles onto or into the metal oxide based nanowire structure to incorporate new electrical or optical properties and/or to enhance the sensing response through catalytic activity (Gao-¶0049).
Regarding claim 6 which depends on claim 5

Park discloses wherein the first functional material includes at least one titanium dioxide (TiO2) and the second functional material includes at least one plasmonic metal material of silver (Ag).
Regarding claim 7 which depends on claim 2

Park discloses wherein the forming of the nanowires includes depositing the multi-layered nanowires on the base substrate in a vacuum atmosphere using at least one of thermal evaporation, E-beam evaporation, and RF or DC sputtering (underlined sections PVD or sputtering, E-beam).
Park fails to disclose wherein the forming of the three-dimensional nanostructure includes contacting and transferring the base patterns where the multi-layered nanowires are deposited, respectively, onto the target substrate to form the three-dimensional nanostructure through continuous printing.
Park2 in Figs.19A-19D teaches contacting and transferring the base patterns where the nanowires are deposited, respectively, onto the target substrate to form the three-dimensional nanostructure through continuous printing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Park2 and forming of Park’s three-dimensional nanostructure includes contacting and transferring the base patterns where the multi-layered nanowires are deposited, respectively, onto the target substrate to form the three-dimensional nanostructure through continuous printing. One of ordinary skill in the art would know these well-known methods in manufacturing nanostructure sensors. 

Regarding claim 12 which depends on claim 11
Park fails to disclose wherein the three-dimensional nanostructure is formed by transferring the multi-layered nanowires each including the first functional material, which presents an electrical response, and the second functional material, which has properties different from properties of the first functional material and presents an optical response, simultaneously to the plurality of layers.
Gao at least in abstract and ¶0049 teaches using functional material metal oxide based nanowires incorporated into the optical sensing platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s multifunctional multi layers to produce optical response as taught by Gao. One of ordinary skill in the art would know Incorporation of functional nanoparticles onto or into the metal oxide based nanowire structure to incorporate new electrical or optical properties and/or to enhance the sensing response through catalytic activity (Gao¶0049).
Regarding claim 13 which depends on claim 12
Park discloses wherein the first functional material includes at least one titanium dioxide (TiO2) and the second functional material includes at least one plasmonic metal material of silver (Ag).
Regarding claim 14 which depends on claim 12

Park discloses wherein the forming of the nanowires includes depositing the multi-layered nanowires on the base substrate in a vacuum atmosphere using at least one of thermal evaporation, E-beam evaporation, and RF or DC sputtering (underlined sections PVD or sputtering, E-beam).
Park fails to disclose wherein the forming of the three-dimensional nanostructure includes contacting and transferring the base patterns where the multi-layered nanowires are deposited, respectively, onto the target substrate to form the three-dimensional nanostructure through continuous printing.
Park2 in Figs.19A-19D teaches contacting and transferring the base patterns where the nanowires are deposited, respectively, onto the target substrate to form the three-dimensional nanostructure through continuous printing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Park2 and forming of Park’s three-dimensional nanostructure includes contacting and transferring the base patterns where the multi-layered nanowires are deposited, respectively, onto the target substrate to form the three-dimensional nanostructure through continuous printing. One of ordinary skill in the art would know these well-known methods in manufacturing nanostructure sensors. 

Regarding claim 15 which depends on claim 14
Park fails to disclose wherein the heat-treating includes heat-treating the three-dimensional nanostructure at a temperature of 500 degrees or more in a heat-treated air atmosphere.
Kim in ¶0038-¶0039 teaches the heat-treating includes heat-treating the three-dimensional nanostructure at a temperature of 500 degrees or more in a heat-treated air atmosphere.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s high temperatures for Park’s heat treating of nanostructure. the art would know performing heat treatment causes the gas sensing layer makes ohmic contact to the first and second electrodes (Kim-¶0039) and use it for a more reliable and durable manufacturing of gas sensors (Kim-¶0050).
Claims 9 and 16 rejected under 35 U.S.C. 103 as being unpatentable over “Park “, Park2”, and “Kim” as applied to claim 1 above, and further in view of “Spinelli”, (Spinelli, Enrique, Marcelo Haberman. "Insulating electrodes: a review on biopotential front ends for dielectric skin–electrode interfaces." Physiological measurement 31.10 (2010): S183) and “Ocola”, US 20180233666 A1.

Regarding claim 9 which depends on claim 1

Park discloses wherein the first electrode pattern and the second electrode pattern are electrically insulated from each other. 
Park fails to disclose wherein the first electrode pattern and the second electrode pattern are formed in an interdigitated type. 
Spinelli at least in Abstract teaches insulated electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Spinelli’s insulated electrodes for Park’s electrodes. One of ordinary skill in the art would know insulated electrodes allow acquiring biopotentials without galvanic contact with the body.
Ocola in e.g., ¶0011-¶0012 ¶0027¶0037teaches in interdigitated type electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ocola’s interdigitated type electrodes for Park’s electrodes . One of ordinary skill in the art would know the distance between two electrodes can be reduced to a much smaller value than conventional thin film architectures.

Regarding claim 16 which depends on claim 11

Park discloses wherein the first electrode pattern and the second electrode pattern are electrically insulated from each other. 
Park fails to disclose wherein the first electrode pattern and the second electrode pattern are electrically insulated from each other and are formed in an interdigitated type. 
Spinelli at least in Abstract teaches insulated electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Spinelli’s insulated electrodes for Park’s electrodes. One of ordinary skill in the art would know insulated electrodes allow acquiring biopotentials without galvanic contact with the body.
Ocola in e.g., ¶0011-¶0012 ¶0027¶0037teaches in interdigitated type electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ocola’s interdigitated type electrodes for Park’s electrodes . One of ordinary skill in the art would know the distance between two electrodes can be reduced to a much smaller value than conventional thin film architectures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park2‘s transferring method to transferring Park’s multi-layered nanowires including both a first functional material and a second functional material simultaneously to a plurality of layers on a target substrate to form the three-dimensional nanostructure. One of ordinary skill in the art would know bringing advantages such as the capability of patterned transfer and use it for a more efficient mass production of three-dimensional nanowire based sensors.
Regarding limitation 2)
Kim in e.g., Fig.5 teaches a method of manufacturing a sensor using a three-dimensional nanostructure, the method comprising:
forming nanowires (300) including a multifunctional material (e.g., TiO2 or SnO2);
heat-treating (e.g., ¶0039,¶0050)the three-dimensional nanostructure (e.g., ¶0089¶0091); and
forming electrode layers (200) including a first electrode pattern (e.g., ¶0070) and a second electrode pattern (electrode 400 and e.g., ¶0077 or ¶0082¶0084) which are formed on both sides of the heat-treated three-dimensional nanostructure (300), respectively, to form the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treating three-dimensional nanostructure and forming electrode patterns as taught by Kim for Park’s sensor modified by Park2. One of ordinary skill in the art would know performing heat treatment causes the gas sensing layer makes ohmic contact to the first and second electrodes (Kim-¶0039) and use it for a more reliable and durable manufacturing of gas sensors (Kim-¶0050).

Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over “Park“, “Park2”, “Kim” , Kim2 .

Regarding independent claim 10

Park in e.g., Figs.2, 7 and 12 discloses a method of manufacturing a multimodal sensor using a three-dimensional nanostructure comprising: forming a base substrate 100 including base patterns 110;
depositing a first functional material (120- such as TiO2) on the base patterns 110;
depositing a second functional material (130- such as Ag) having different properties from the first functional material  on the first functional material 120 to form nanowires.
Park fails to disclose:
applying a soft material on a master substrate on which a plurality of master patterns is formed; separating the soft material from the master substrate using an adhesive film and forming a base substrate including base patterns each having a reverse phase of each of master patterns.
transferring the multi-layered nanowires including both a first functional material and a second functional material simultaneously to a plurality of layers on a target substrate to form the three-dimensional nanostructure; 
heat-treating the three-dimensional nanostructure, forming electrode layers including a first electrode pattern and a second electrode pattern which are formed on both sides of the heat-treated three-dimensional nanostructure, respectively, to form the multimodal sensor.
Regarding limitation 1)
Park2 in e.g., Fig. 19a-19d teaches: applying a soft material (2) on a master substrate (1) separating the soft material (2) from the master substrate (1) using an adhesive film (¶0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply soft material on a master substrate using an adhesive as taught by Park2 for Park’s patterns. One of ordinary skill in the art would know there are plenty of methods to form nanowire patterns and use any of them depends on the efficiency and cost of a manufacturing method.
KIM2 teaches many different methods for producing patterns nanowire and in ¶0077 teaches using soft sticky material such as PMMA to replicate a master patterns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replicate a master pattern using PMMA and adhesive materials and form Park’s nanowires pattern. One of ordinary skill in the art would know there are plenty of methods to form nanowire patterns and use any of them depends on the efficiency and cost of a manufacturing method.

Regarding limitation 2)
Park2 in e.g., Fig. 19a-19d and ¶0089 teaches transferring the nanowires (110) to a plurality of layers on a target substrate (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park2‘s transferring method to transferring Park’s multi-layered nanowires including both a first functional material and a second functional material simultaneously to a plurality of layers on a target substrate to form the three-dimensional nanostructure. One of ordinary skill in the art would know bringing advantages such as the capability of patterned transfer and use it for a more efficient mass production of three-dimensional nanowire based sensors.
Regarding limitation 3)
Kim in e.g., Fig.5 teaches a method of manufacturing a sensor using a three-dimensional nanostructure, the method comprising:
forming nanowires (300) including a multifunctional material (e.g., TiO2 or SnO2);
heat-treating (e.g., ¶0039,¶0050)the three-dimensional nanostructure (e.g., ¶0089¶0091); and
forming electrode layers (200) including a first electrode pattern (e.g., ¶0070) and a second electrode pattern (electrode 400 and e.g., ¶0077 or ¶0082¶0084) which are formed on both sides of the heat-treated three-dimensional nanostructure (300), respectively, to form the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treating three-dimensional nanostructure and forming electrode patterns as taught by Kim for Park’s sensor modified by Park2. One of ordinary skill in the art would know performing heat treatment causes the gas sensing layer makes ohmic contact to the first and second electrodes (Kim-¶0039) and use it for a more reliable and durable manufacturing of gas sensors (Kim-¶0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856